         CASE 0:20-cr-00085-ECT-LIB Doc. 53 Filed 12/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                             File No. 20-cr-085(1) (ECT/LIB)

              Plaintiff,

v.                                                                ORDER

Daniel James Fairbanks,

           Defendant.
________________________________________________________________________

       Defendant Daniel James Fairbanks has filed a motion to extend the deadline for

filing sentencing position pleadings, which are currently due December 16, 2020. ECF

No. 52. Fairbanks asks that the deadline be extended until two weeks before his sentencing

hearing. A sentencing date has not yet been set, and the Government supports the request

for an extension. Id. Defendant’s motion for an extension of the deadline to file position

pleadings [ECF No. 52] is therefore GRANTED.

       Accordingly, IT IS ORDERED THAT the parties shall file their position pleadings

no later than two weeks before the sentencing date that is set by the Court.



Date: December 17, 2020                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
